 

UNITED STATES DISTRICT COURT
OR THE WESTERN DISTRICT OF TENNESSEE

WESTERN DIVISION

UNITED STATES OF AMERICA, )

Plaintiff,
V. Criminal. No. _/7-2030/ 7PM
FRED LEE WILLIAMS, 18 U.S.C. § 922(g)(1)

Defendant.

INDICTMENT

THE GRAND JURY CHARGES:
COUNT 1
On or about July 12, 2018, in the Western District of Tennessee, the defendant,
FRED LEE WILLIAMS

did possess in and affecting interstate commerce a firearm, that is, a Smith & Wesson .40
caliber pistol, having previously been convicted of a crime punishable by imprisonment
for a term exceeding one year, and did so knowingly, in violation of Title 18, United States
Code, Section 922(g)(1).

A TRUE BILL:

 

FOREPERSON

DATED:

 

 

D. MICHAEL DUNAVANT
UNITED STATES ATTORNEY

 
